Citation Nr: 1412162	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a total hysterectomy.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), does not reveal any additional documents which are not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to provide examination or obtain opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary where (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there otherwise is insufficient competent evidence of record to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran seeks to establish her entitlement to service connection for a total hysterectomy.  Her service treatment records (STRs) are significant for a cervical pregnancy in 1977 which required laparoscopy with dilatation and curettage (D&C).  She had subsequent symptoms of bleeding and cramps.  A September 1977 gynecology consultation noted that the Veteran's cervix was ballooned out and tender.  It was indicated that she may benefit from laminaria dilatation.  A pathology specimen that same month resulted in a diagnosis of proliferative endometrium with acute inflammation and necrotic tissue.  It was further noted that the findings were suggestive of a uterine septum.  She reportedly had a miscarriage, requiring a D&C, in April 1978.

The available post-service medical records include a November 1978 gynecological record reflecting the Veteran's report of moderate dysmenorrhea which occurred for 2 to 3 days.  She had an endocervical polyp removed in February 1979.  A May 1980 surgical record reflected impressions of habitual abortion and primary infertility secondary to abnormal uterine architecture which may be secondary to submucous myomas or uterine defect from previous cervical pregnancy.  A sessile polypoid lesion of the right fallopian tube was also noted.  A hysterosalpingogram was interpreted as revealing findings suggestive of adenomyosis.  A laparoscopy resulted in a post-operative diagnosis of myomatous uterus.  

Thereafter, a March 1983 laparoscopic surgery resulted in diagnoses of pelvic adhesions and phimosed left tube.  The Veteran underwent McDonald's operation of a cervical cerclage in 1984.  A vaginal ultrasound in 1989 suggested a recurrent myomata or a large endometrial polyp.  She underwent endometrial ablation resection of adenomyoma in 1991, and reportedly underwent a total hysterectomy in 1993.

A VA examiner in May 2010 provided an opinion that the Veteran's complete hysterectomy was secondary to fibroids which first manifested after service, and stated that the Veteran's multiple episodes of gynecological issues in service were secondary to multiple miscarriages and a hormone deficiency.

The Board first observes that the Veteran's medical records pertaining to her total hysterectomy in 1993 are not associated with the claims folder.  Thus, the actual reason(s) by the Veteran's gynecologist for performing a total hysterectomy is not documented for the record.  The Board also observes that there are multiple medical conditions which may warrant a total hysterectomy, to include fibroids, endometriosis, prolapse of the uterus, adenomyosis, chronic pelvic pain and abnormal vaginal bleeding.  See generally http://womenshealth.gov/publications/our-publications/fact-sheet/hysterectomy.html#c.  

Thus, the Board finds that additional VA opinion is necessary to decide the claim which is based upon the actual treatment records associated with the 1993 total hysterectomy (if available), and consideration of whether the gynecological conditions in service, which may include a uterine defect from the cervical pregnancy, may support the basis for undergoing a total hysterectomy.

With respect to the service connection claim for a thyroid condition, the Veteran's STRs include a March 1976 walk-in clinic evaluation for fatigue and tiredness of 3 to 4 months' duration.  She requested a thyroid work-up which was not performed.  A prior evaluation in January 1976 for symptoms of weakness, tiredness, hot and cold flashes and red spots on her face resulted in an impression of questionable rubella.

The Veteran's post-service medical records reflect that, in November 1978 and May 1980, she had normal thyroid profiles.  Many years later she was diagnosed with a multinodular goiter.  Her thyroid profiles remain within normal limits, but her treating physicians cannot not rule out that her symptoms of extreme tiredness are due to a mild hypothyroidism.

At her hearing in October 2010, the Veteran testified to her belief that her current thyroid abnormalities were first demonstrated in the STRs dated January and March 1976.  As the Board is not competent to interpret the significance of these STRs, the Board finds that medical opinion is also warranted on this service connection claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all available treatment and surgical records relating to her total hysterectomy in 1993 (reportedly by Dr. Vancaillie) as well as treatment records for her thyroid condition since November 2009.

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the probable etiology of her total hysterectomy.  The claims folder contents must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding the cause(s) of the hysterectomy provided by the Veteran. 

After a careful review of the claims file, the VA examiner should provide a medical opinion as to whether it is at least as likely as not (greater than 50 percent probability) that any gynecological disorder incurred in or treated in service was a causative factor in the Veteran obtaining a total hysterectomy?  In so doing, the examiner is requested to identify whether any conditions incurred in service, to include the residuals of cervical pregnancy and reported chronic pelvic pain and dysmenorrhea, would provide a medical basis for a total hysterectomy and whether the record documents the exact reasons for the total hysterectomy reportedly performed in 1993.

The examiner must provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and provide the reason that an opinion would require speculation.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her thyroid disorder(s).  The claims folder contents must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history, to include her assertion that her thyroid condition first started in service as represented by STRs dated January and March 1976. 

After a careful review of the claims file and examination of the Veteran, the VA examiner should address the following:

   a) identify all thyroid disorder(s) manifested by the Veteran; and
   b) for each disorder identified, provide a medical opinion as to whether it is at least as likely as not (greater than 50 percent probability) that such disorder(s) either first manifested in service or, alternatively, was caused and/or aggravated by an event in service.  In so doing, the examiner is requested to discuss the significance, if any, of the Veteran's evaluation for fatigue and weakness in January and March 1976.
   
The examiner must provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and provide the reason that an opinion would require speculation.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue remaining on appeal should be readjudicated in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

